DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spath (WO 2019/010264). Note: For citation purposes US Pub 2020/0157844 corresponding to the WIPO application is used in the rejection.
As of claim 5, Spath discloses an apparatus comprising:
 	a lock box corresponding to a property (via lock assembly 28; see fig. 1), the lock box having a communication module embedded therein for wirelessly receiving, storing and communicating identifying information associated with at least one of the lock box and the property (via lock assembly comprising a transmitter 42, a receiver 40, and memory storing address, validation data and log information; see paragraph [0028]-[0029]) and for controlling access to the property by providing a mechanical or electronic key to a user (via providing key 22), wherein the communication module is configured to communicate with a mobile device (via communicating with a mobile device 24; see fig. 1), and 
wherein the mobile device is configured to receive at least one of the identifying information and an image representative of the identifying information, when the lock box and the mobile device are at a distance to communicate by one of Bluetooth®, infrared, NFC, Wi-Fi, Zigbee® and radio signals (via mobile device 24 receiving address 54 from the lock assembly 28 when both are at a distance to communicate by one of Bluetooth or NFC; see paragraphs [0030]-[0032]) .  
As of claim 6, Spath discloses that the property comprises at least one of commercial real property, residential real property, and non-real estate property comprising vehicles, marine vessels, heavy equipment, and machinery (via a hotel, home or business; see paragraph [0027]).
As of claim 7, Spath discloses that the identifying information comprises one or more of: lock box ownership; a unique identifier associated with at least one of the lock box, the mobile device, and the property; a geographic location of at least one of the property and the lockbox; at least one of an image, a video, an anchor point, and an external link associated with at least one of the lock box and the property; a geographic location of other lock boxes within a geographic area; and augmented reality content (via an address 54 associated with the lock assembly 28 and the specific site (lock 26), hotel room, residential address; see paragraph [0031]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spath (WO 2019/010264) in view of Sergott et al. (US Pub 2019/0318541). Note: For citation purposes US Pub 2020/0157844 corresponding to the WIPO application is used in the rejection.
As of claims 1 and 8, Spath discloses all the limitations of the claimed invention as mentioned in claim 5 above, Spath further discloses 
a server configured to communicate with at least one of the mobile device and the lock box (via server 30; see fig. 1), the server comprising: a processing system comprising one or more processors; a lock box information database; and a memory system comprising one or more computer-readable media, wherein the computer-readable media contain instructions that, when executed by the processing system, cause the processing system to perform operations comprising:
storing the identifying information in the lock box information database (via server 30 storing the address information in storage medium 62; see paragraph [0034]); 
associating the identifying information with at least one of the property and the lock box (see paragraph [0034] “the server 30 may be configured to correlate the address 54 of the lock assembly 28 to a specific site of the lock 26, which temporarily utilizes the lock assembly 28”); 
receiving the identifying information from the mobile device; updating the lock box information database based on the identifying information received from the mobile device (Spath discloses that the communication between the server 30 and the lock assembly 28 is conducted through the mobile device 24; see paragraph [0030]). Spath further discloses that the server correlates the identifying information of the lock assembly 28 to a specific site and this correlation/association may be updated by the mobile device; see paragraph [0034]). 
However Spath does not explicitly disclose generating an image comprising an augmented reality overlay, from the identifying information; and sending at least one of the identifying information and the image to the mobile device. 
Spath discloses that the mobile device 24 includes a user interface (see paragraph [0036]). Spath further discloses that the mobile device identifies the specific lock assembly 28 amongst a plurality of lock assemblies (see paragraph [0036]). So claim differs in the displayed visual information.
Sergott discloses an access control system generating an image comprising an augmented reality overlay and displaying the overlay content to on a user’s mobile device and the user selects presented icon to unlock a door (see paragraph [0054]-[0055]).
From the teaching of Sergott it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Spath to include the functionality of presented augmented reality content to a user’s device as taught by Sergott in order to assist the user in performing access control. 
As of claims 2 and 11, Spath discloses that the property comprises at least one of commercial real property, residential real property, and non-real estate property comprising vehicles, marine vessels, heavy equipment, and machinery (via a hotel, home or business; see paragraph [0027]).  
As of claims 3 and 12, Spath the identifying information comprises one or more of: lock box ownership; a unique identifier associated with at least one of the lock box, the mobile device, and the property; a geographic location of at least one of the property and the lockbox; at least one of an image, a video, an anchor point, and an external link associated with at least one of the lock box and the property; a geographic location of other lock boxes within a geographic area; and augmented reality content (via an address 54 associated with the lock assembly 28 and the specific site (lock 26), hotel room, residential address; see paragraph [0031]).  
As of claims 4 and 13, Sergott discloses that the augment reality content comprises at least one of text, graphics, pictures, still images, videos, illustrations, and external links, corresponding to at least one of the property and the lock box overlay imagery may include text, icons, graphics, still images, motion video, augmented reality screens or any combination thereof (see paragraph [0039]).  
As of claim 9, Spath discloses that activating the lock box, comprises at least one of locking and unlocking, a lock box shackle (via attachment means 59; see fig. 2; see paragraph [0029]).
As of claim 10, Spath discloses that activating the lock box, comprises scanning at least one of a QR code and a bar code associated with the lock box, with the mobile device (via scanning a QR code; see paragraph [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dorpfeld et al. (US Pub 2017/0262800) discloses that a QR code associated with a lock box is scanned to initiate activation of the lock box and storing the lock box information in a server (see paragraph [0035]).
Sun et al. (US Pub 2004/0255623) discloses that a shackle of a lock is used to put the lock in a programming mode.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NABIL H SYED/Primary Examiner, Art Unit 2683